WARD, Circuit Judge
(dissenting). I think this judgment should •be reversed because the trial judge erred in instructing the'jury that Miller; the mine foreman, appointed under the act of June 2, 1891, was not a fellow servant of the plaintiff. The Supreme Court of Pennsylvania has held the contrary in Dempsey v. Coal Co., 227 Pa. 571, 76 Atl. 745, and Golden v. Mount Jessup Coal Co., 225 Pa. 164, 73 Atl. 1103. It has also held that the act of June 10, 1907, does not apply to such a mine foreman, and would be unconstitutional if it were intended to do so. D’Jorko v. Berwind, 231 Pa. 164, 80 Atl. 77; Rafferty v. National Mining Co., 234 Pa. 66, 82 Atl. 1089. These decisions of the highest court of Pennsylvania construing statutes of that state, delivered before the cause of action arose, are binding on us. Great Southern Fireproof Hotel Co. v. Jones, 193 U. S. 532, 24 Sup. Ct. 576, 48 L. Ed. 778. The question whether Miller acted both as mine foreman and superintendent, and whether, if he did, he was guilty of negligence as superintendent, and not as mine foreman, in respect to the negligence alleged by the plaintiff, were questions of fact for the jury. Hood v. Connell Anthracite Mining Co., 231 Pa. 647, 81 Atl. 56.